359 F.2d 428
DON SWART TRUCKING CO., Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 10274.
United States Court of Appeals Fourth Circuit.
Argued April 4, 1966.Decided April 8, 1966.

Carl B. Galbraith, Wheeling, W. Va.  (George H. Seibert, Jr., and Ronald W. Kasserman, Wheeling, W. Va., on brief), for petitioner.
Robert A. Giannasi, Atty., N.L.R.B.  (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and George B. Driesen, Atty., N.L.R.B., on brief), for respondent.
Before HAYNSWORTH, Chief Judge, J. SPENCER BELL, Circuit Judge, and BUTZNER, District Judge.
PER CURIAM.


1
This is petition by the employer to review an Order of the National Labor Relations Board and a cross petition by the Board to enforce its order.


2
The Board found that employee Robinson, who had been employed off and on for several years, had been discharged for his union activity.  The evidence indicated that shortly before his discharge Robinson had solicited union memberships from several other employees.  It further indicated that the discharge was summary and given without reason.  The company later attributed the discharge to poor attitude and failure to maintain tire pressure on the truck driven by Robinson.  These were not normally cause for discharge, and it appears that his check for final wages was being prepared at the same time as the tires on his truck were being checked.


3
We find that there is substantial evidence on the record as a whole to support the Board's finding that Robinson was discharged for union activity.  The petition of the company to set aside the Board's finding and order is denied, and the cross petition of the Board to enforce its order granted.


4
Petition denied and order of the Board enforced.


5
Petition denied, order of Board enforced.